STRADLEY, RONON, STEVENS & YOUNG, LLP 2600 One Commerce Square Philadelphia, PA19103 (215) 564-8000 May 7, 2012 FILED VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, DC20549 RE:The DFA Investment Trust Company File No. 811-7436 Ladies and Gentlemen: Pursuant to Rule 8b-15 under the Investment Company Act of 1940, as amended, submitted electronically via the EDGAR system, please find enclosed Amendment No. 48 (the “Amendment”) to the Registration Statement of The DFA Investment Trust Company (the “Fund”) on Form N-1A. The Amendment is being filed to make certain disclosure revisions in connection with the conversion of The DFA Short Term Investment Fund from a Fund that seeks to maintain a stable net asset value per share of $1.00 to a Fund that will have a floating net asset value per share. Please direct questions or comments relating to this filing to me at (215) 564-8149 or, in my absence, to Mark A Sheehan, Esquire at (215) 564-8027. Very truly yours, /s/ Kenneth L. Greenberg Kenneth L. Greenberg, Esq.
